DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 04/13/2021.  Claims 1-20 are still pending in the present application. Claims 3, 4, and 10-20 are withdrawn from the consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light selection structure configured for selecting the detection-target ray of light having a detection-target incidence angle from the rays of light having a plurality of incidence angles” in claim 2. (Note: the current specification supports the structure in Figures 6A and 6B, pages 14, 20-22.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey et al. (US 20170286742 A1) (hereinafter Mackey) in view of YEKE YAZDANDOOST et al. (US 20190362120 A1) (hereinafter Yeke).

Regarding claim 1, Mackey discloses a display having a fingerprint recognition function, comprising:
a display panel that is disposed below a glass cover (FIGS. 2 and 3, for display screen 120 below cover glass 118, par. 0036, “[t]he electronic device 116 includes cover glass 118 over a display 120. In certain embodiments, the optical sensor may be integrated with the display 120 (e.g., a portion of a touch screen display may provide a fingerprint sensing region). Alternatively, a discrete component 122 outside of the display active area may provide optical sensing capabilities.”) and [[transmits]] rays of light having a plurality of incidence angles and indicating ridges and valleys of a fingerprint which is in contact with the glass cover (FIG. 3, par. 0040 for transmitting light through the element of the optical layer 204 of the optical sensor 200 below the glass cover 210, “The internal reflection to detect input objects in contact with a sensing surface. One or more light sources may be used to direct light in a light guiding element at an angle at which it is internally reflected at the sensing surface of the sensing region, due to different refractive indices at opposing sides of the boundary defined by the sensing surface… An example of this is presence of a finger introduced to an input surface defined by a glass to air interface. The higher refractive index of human skin compared to air causes light incident at the sensing surface at the critical angle of the interface to air to be partially transmitted through the finger, where it would otherwise be totally internally reflected at the glass to air interface… where the internal reflectivity of the incident light differs depending on whether a ridge or valley is in contact with that portion of the sensing surface” ); and
(FIG. 3, par. 0037, for the optical sensor 200 with the image sensor array 202, “The optical sensor 200 is used to image a biometric object 216, such as a fingerprint. The optical sensor 200 includes an image sensor array 202 having a plurality of sensing element or “pixels,” an optical layer 204 disposed above the image sensor array 202 having a plurality of diffractive optical elements for conditioning light reflected off the biometric object…”; FIG. 4 and FIGS. 5A-5B, par. 0049 and 0050, for sensing elements for detecting the light intensity corresponding to the features (i.e. ridges and valleys) of a finger print, “each of the sensing elements 401, 402 and 403 is configured to detect the light intensity corresponding to a respective region above the cover layer 210 (regions 421, 422 and 423 in this example)… causes constructive interference of light coming from region 423 at sensing element 403, allowing for features of biometric object 216 (such as the depicted ridges and valleys of a fingerprint) to be detected… light rays passing through the cover layer 210 which are directed by the diffractive optical elements 411, 412 and 413 to constructively interfere at the sensing elements 401, 402 and 403. For example, exemplary light rays reflecting off a ridge of the biometric object 216 at region 421 on top of the cover layer are directed by diffractive optical element 411 to constructively interfere at sensing element 401.”, FIG. 10, par. 0071, “the detected light at the image sensor array is processed to form a view of the input object (which may be a full image or partial image of the input object)… each diffractive optical element corresponds to an array of multiple pixels, each multiple-pixel array may capture an inverted subview, and additional processing may be utilized to stitch multiple inverted subviews together to form a view of the biometric object”).
However, Mackey explicitly fails to disclose the display plan transmits rays of light; and the image sensor layer that is disposed below the display panel.
In the same field of endeavor, Yeke discloses the display plan transmits rays of light (FIG. 3, for display layer 1036, par. 0071,  “A display layer 1036, which is part of the display 1023, is above the pin hole array mask layer 1050. The display layer 1036 illustratively includes an array of display pixels 1038 and/or micro-lenses for displaying images, as will be appreciated by those skilled in the art. In particular, the display layer 1036 may be part of a light-emitting diode (LED) display. The LEDs or display pixels 1038 may be spaced apart to allow light to pass through, and may be aligned with the openings 1051 or pin holes”, thus, the display layer transits light as well since it is part of LED and/or further lets the lights transits pass through); and
(Fig. 3 for display layer 1036 and the optical image sensor 1031 which is located below the display layer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate display layer which is part of LED display, located above the image sensor as taught by Yeke to the display integrated with optical sensor as disclosed by Mackey for purpose of including LED and an array of display pixels and/or micro-lenses for displaying images.
Regarding claim 2, as applied to claim 1, Mackey discloses wherein the image sensor layer includes:
a light selection structure configured for selecting the detection-target ray of light having a detection-target incidence angle from the rays of light having a plurality of incidence angles (FIG. 3, for optical layer 204, par. 0037 “The optical sensor 200 includes an image sensor array 202 having a plurality of sensing element or “pixels,” an optical layer 204 disposed above the image sensor array 202”, par. 0045, “the optical layer 204 is provided with an array of diffractive optical elements which are configured to generate constructive interference of light reflected off a fingerprint at each of the plurality of sensing elements. The constructive interference allows for light beams reflected off a particular portion of the fingerprint be resolved at each sensing element to provide corresponding pixel information at a respective sensing element, ; and
an image sensor that is disposed below the light selection structure and generates the fingerprint image using the detection-target ray of light, and wherein the display panel serves as a light source of the rays of light having a plurality of incidence angles (FIG. 3, par. 0037, for the image sensor array 202 of the optical sensor 200, “The optical sensor 200 is used to image a biometric object 216, such as a fingerprint. The optical sensor 200 includes an image sensor array 202 having a plurality of sensing element or “pixels,” an optical layer 204 disposed above the image sensor array 202 having a plurality of diffractive optical elements for conditioning light reflected off the biometric object…”; FIG. 4 and FIGS. 5A-5B, par. 0049 and 0050, for sensing elements for detecting the light intensity corresponding to the features (i.e. ridges and valleys) of a finger print, “each of the sensing elements 401, 402 and 403 is configured to detect the light intensity corresponding to a respective region above the cover layer 210 (regions 421, 422 and 423 in this example)… causes constructive interference of light coming from region 423 at sensing element 403, allowing for features of biometric object 216 (such as the depicted ridges and valleys of a fingerprint) to be detected… light rays passing through the cover layer 210 which are directed by the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Yeke and further in view of SHIMIZU (US 20180036997 A1).
Regarding claim 5, as applied to claim 2 above, Mackey in view of Yeke discloses the claimed invention except wherein the light selection structure includes: a prism sheet that refracts the ray of light having a detection-target incidence angle from the rays of light having a plurality of incidence angles at a first angle; and microlens that is disposed below the prism sheet and refracts the ray of light refracted at the first angle at a second angle.
Shimizu wherein the light selection structure includes: a prism sheet that refracts the ray of light having a detection-target incidence angle from the rays of light having a plurality of incidence angles at a first angle (FIG. 7, for prism sheet 23 and  the light rays are refracted at angles corresponding to the incidences and the refractive index of the prism portion 27 at interfaces between the sloped surfaces 27a1 and the air (the air layer) when exiting through the sloped surfaces 27, par. 0063, “when the light rays entering the base 26 through the light entering-side plate surfaces 26a and exiting through the light exiting-side plate surface 26b enter unit prisms 27a, the light rays are refracted at angles corresponding to the incidences and the refractive index of the prism portion 27 at interfaces between the sloped surfaces 27a1 and the air (the air layer) when exiting through the sloped surfaces 27a1 of the unit prisms 27a.”) ; and
microlens that is disposed below the prism sheet and refracts the ray of light refracted at the first angle at a second angle (FIG. 7, for micro lens sheet 24, “When exiting through the hemisphere surfaces 29a1, the light rays are refracted at the interface between the air layer 25AR (the air layer 25AR between the micro lens sheet 24 and the prism sheet 23) with angles corresponding to the incidences and the refractive index of the micro lens portion 29. The light rays exiting the unit micro lenses 29a through the hemisphere surfaces 29a1 are controlled such that the travel directions of  exiting through the hemisphere surfaces 29a1, it would be obvious that the light rays exit from the prism at a first angle would be exist though    hemisphere surfaces at a second angle different than the first angle).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate micro lens sheet and prism sheet as taught by Shimizu to the optical sensor with the image sensor array for imaging biometrics such as fingerprints as disclosed by Mackey as modified by Yeke for purpose of properly exerting the optical performance (par. 0019 of Shimizu).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments, with respect 35 USC 112(f) or 112, sixth paragraph,  filed 04/13/2021 have been fully considered but they are not persuasive.
The language does not use the term “means” and thus does not trigger the presumption that the interpretation under 112(f) applies. Applicant further submits that the term “light selection structure” connotes sufficiently definite structure to avoid an interpretation under 112(f). Moreover, the claim recites that “the image sensor layer includes: a light selection structure.” One skilled in the art would understand this to be a structural limitation, i.e., a structure in the image sensor layer that selects light.” Examiner respectfully disagrees. As indicated in the form paragraph, “[t]his application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier”. Furthermore, “light selection structure” is NOT definite structure to avoid an interpretation under 112(f). Applicant’s arguments that “the image sensor layer includes: a light selection structure” is a structural limitation is respectfully traversed. That could not be an evidence to consider a light selection structure as defined structure.
Applicant’s arguments, see pages 9 and 10 of the Applicant’s remarks, filed 04/13/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference as indicated above.
	On page 9 of the Applicant’s remarks, Applicant argues, “[t]he optical sensor 122 in Mackey is not below the display 120 but is a discrete component outside the display active area ” Examiner respectfully disagrees. Mackey discloses, “the optical sensor may be integrated with the display 120 (e.g., a portion of a touch screen display may provide a fingerprint sensing region)”.
On pages 10 and 11 with respect to the rejections under 35 U.S.C. 103, Applicant argues, “The prism sheet and microlens disclosed in SHIMIZU are used to refract the light from the LEDs 17 to supply a proper light to the liquid crystal panel 11. They are not used to refract “the ray of light having a detection-target incidence angle from the rays of light having a plurality of incidence angles at a first angle” or to refract “the ray of light refracted at the first angle at a second angle”. As such, SHIMIZU fails to teach using a prism sheet and microlens to select a ray of light having a detection-target incidence angle, as recited in claim 5.”Examiner respectfully disagrees. As explained above, for prism sheet 23 and  the light rays are refracted at first angles corresponding to the incidences and the refractive index of the prism portion 27 at interfaces between the sloped surfaces 27a1 and the air (the air layer) when exiting through the sloped surfaces 27. Then, the light rays exiting the unit micro lenses 29a through the hemisphere surfaces 29a1 are refracted at the second direction or angle. Thus, the rejection under 35 U.S.C. 103 is still sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642